FREDERICK H. McDonald, Judge.
This case is before the court upon a motion to strike as moot plaintiffs’ prayer for prospective injunctive relief filed by defendants Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (collectively, “Nationwide”). Upon consideration of the pleadings, the written arguments of counsel, and the applicable law, I find that the plaintiffs’ prayer for prospective injunctive relief is not mooted by the consent decree entered into in federal court by Nationwide and the United States Department of Justice. See Wagner v. Cleveland (1988), 62 Ohio App.3d 8, 13, 574 N.E.2d 533, 536-537; State ex rel. Myers v. Willard City Commrs. (Mar. 31, 1992), Huron App. No. H-91-024, unreported, 1992 WL 66572 (an action is moot when resolution of the issues is purely academic and will have no practical effect on the legal relations between the parties). Accordingly, the motion will be denied.
*186JOURNAL ENTRY
It is ordered that the motion to strike the plaintiffs’ claim for prospective injunctive relief filed by Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company is denied.

Motion denied.